           Case 1:20-cv-04250-ER Document 36 Filed 04/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JUAN CARLOS GONZALEZ CUAUTLE,
VICTOR AMARO HERNANDEZ, LUICIANO
REYES RAMON and VILSON CELA,
individually and on behalf of others similarly
situated,
                                                                       ORDER
                               Plaintiffs,
                                                                  20 Civ. 4250 (ER)
                    – against –

45 TUDOR RESTAURANT LLC (D/B/A
TUDOR CITY STEAKHOUSE), et al.,
                    Defendants.


Ramos, D.J.:

         On November 25, 2020, the Mediator reported that mediation was unsuccessful. Doc. 32.

Since then, there has been no activity in this case, except for the voluntary dismissal of St. Giles

Hotel, LLC. �e parties are therefore instructed to submit a joint status update by no later than

April 23, 2021.

         It is SO ORDERED.

Dated:    April 9, 2021
          New York, New York
                                                                    Edgardo Ramos, U.S.D.J.
